1
     Paul E. Fogarty, WSBA No. 26929
2    Fogarty Law Group PLLC
     1001 Fourth Avenue, Suite 3200
3    Seattle, WA 98154
     P: 206.826.9400
4

5

6                                                                   Honorable Christopher M. Alston

7                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9
          In re:                                          Case No. 16-11767-CMA
10        NORTHWEST TERRITORIAL MINT,                     NOTICE OF APPEARANCE
          LLC,
11                            Debtor.

12
            TO:           THE CLERK OF THE COURT;
13
            AND TO:       PARTIES.
14          Please take notice that Mark Calvert, without waiving any objections, including

15   objections as to improper service or jurisdiction, enters his appearance in this case,

     individually as a fee applicant, by and through his attorney of record, PAUL E. FOGARTY
16
     and Fogarty Law Group PLLC. You are advised that service of all further pleadings, notices,
17
     documents or other papers, exclusive of original process, may be had on defendant by serving
18   the undersigned attorneys at the address stated below.

19   //

     //
20
     //
21
     //
22

23 NOTICE OF APPEARANCE - 1                                                   1001 Fourth Avenue, Suite 3200
                                                                                  Seattle, Washington 98154
                                                                              P: 206.826.9400 F: 206.826.9405



     Case 16-11767-CMA        Doc 2183      Filed 01/02/20      Ent. 01/02/20 14:07:25           Pg. 1 of 3
1
          DATED this 2nd day of January, 2020.
2                                     FOGARTY LAW GROUP PLLC

3

4

5
                                      Paul E. Fogarty, WSBA No. 26929
6                                     Fogarty Law Group PLLC
                                      1001 Fourth Avenue, Suite 3200
7                                     Seattle, WA 98154
                                      P: 206.826.9400
                                      F: 206.826.9405
8
                                      pfogarty@fogartylawgroup.com
                                      Attorney for Mark Calvert
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23 NOTICE OF APPEARANCE - 2                                         1001 Fourth Avenue, Suite 3200
                                                                        Seattle, Washington 98154
                                                                    P: 206.826.9400 F: 206.826.9405



     Case 16-11767-CMA     Doc 2183     Filed 01/02/20   Ent. 01/02/20 14:07:25        Pg. 2 of 3
1                                    CERTIFICATE OF SERVICE

2           The undersigned declares as follows:

3        That he is a paralegal with Fogarty Law Group, and on January 2, 2020, he caused the
  foregoing to documents to be filed electronically through the CM/ECF system which caused
4 Registered Participants to be served by electronic means, as fully reflected on the Notice of
  Electronic Filing.
5
            I declare under penalty of perjury under the laws of the State of Washington and the
     United States that the foregoing is true and correct.
6
            Executed on the 2nd of January, 2020 at Seattle, Washington.
7

8                                                              /s/Johan Karlsen
                                                               Johan Karlsen, Senior Paralegal
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23 NOTICE OF APPEARANCE - 3                                                1001 Fourth Avenue, Suite 3200
                                                                               Seattle, Washington 98154
                                                                           P: 206.826.9400 F: 206.826.9405



     Case 16-11767-CMA        Doc 2183      Filed 01/02/20    Ent. 01/02/20 14:07:25          Pg. 3 of 3
